               Case 18-10627-reg        Doc 190      Filed 11/07/18    Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

IN THE MATTER OF:                                )           CASE NO.       18-10627
                                                 )           CHAPTER        11
TRINITY INVESTMENT GROUP, LLC                    )           REG/tk
                                                 )
       Debtor(s)

                           ORDER CONTINUING HEARING AND
                               EXTENDING DEADLINES

       Dated on November 07, 2018

       A hearing with regard to the adequacy of the chapter 11 disclosure statement was held in Fort

Wayne, Indiana, on November 7, 2018, with Daniel Skekloff, counsel for debtor, Norman Abood,

counsel for Sigma Restaurants Inc., and Leonard Copeland, counsel for the United States Trustee,

present.

       For the reasons stated in open court, the hearing regarding the adequacy of the disclosure

statement is continued to January 9, 2019 at 10:30 a.m. in Room 2127, Federal Building, 1300 S.

Harrison Street, Fort Wayne, Indiana.

       By agreement of the parties, the deadline of November 13, 2018 to complete discovery and

file a joint pre-trial order regarding Debtor’s four motions to assume and cure Debtor’s interest in

real estate sublease and the objections thereto filed by Sigma is extended to December 13, 2018.

       SO ORDERED.


                                              /s/ Robert E. Grant
                                              Chief Judge, United States Bankruptcy Court
